Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The references DE 180 2004 043 589 A1 and DE 10 2008 037 241 A1 are listed in Par 6 and 7, respectively, of the specification but are not included in the IDS filed February 12, 2019. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the steps that are conducted in Fig. 3 as described in the specification.  The drawing should be amended to show more detail than just the reference numbers for each of the steps that make up Fig. 3. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 3 is objected to because of the following informalities:  
In line 1 and in line 2, “and/or” is objected to as informal language. The claim should be amended to use the preferred verbiage of --at least one of--
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
In line 2, “the calculation” should be --a calculation-- as this is the first time the term is recited in the claim.
In line 2, “the first axle efficiency characteristic map” should be --a first axle efficiency characteristic map-- as this is the first time the term is recited in the claim.
In line 3, “the second axle efficiency characteristic map” should be --a second axle efficiency characteristic map-- as this is the first time the term is recited in the claim.
In line 3, “the drive torque” should be -- a drive torque-- as this is the first time the term is recited in the claim.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
In line 2, “and/or” is objected to as informal language. The claim should be amended to use the preferred verbiage of --at least one of--
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 is being understood as being drawn to an independent claim, and therefore it is suggested that the Applicant amend the claim to recite the limitations of claim 1 in their entirety instead of simply referring to the method as a whole. In addition care should be made to address indefiniteness rejections that could occur when adding the method of claim 1 to the control unit of claim 11. One example of an indefiniteness rejection that could occur would be whether the powertrain of claim 11 is meant to be the same powertrain of claim 1.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 is being understood as being drawn to an independent claim, and therefore it is suggested that the Applicant amend the claim to recite the limitations of claim 1 in their entirety instead of simply referring to the method as a whole. In addition care should be made to address indefiniteness rejections that could occur when adding the method of claim 1 to the powertrain of claim 11. One example of an indefiniteness rejection that could occur would be whether the powertrain of claim 11 is meant to be the same powertrain of claim 1.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
In line 2, “and/or” is objected to as informal language. The claim should be amended to use the preferred verbiage of --at least one of--
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 is being understood as being drawn to an independent claim, and therefore it is suggested that the Applicant amend the claim to recite the limitations of claim 12 in their entirety instead of simply referring to the powertrain as a whole. In addition care should be made to address indefiniteness rejections that could occur when adding the powertrain of claim 12 to the motor vehicle of claim 15.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A control unit” in claim 12-15, wherein the control unit is understood as corresponding to the microprocessor and memory as discussed in Par 34 of the specification, or equivalents thereof, in order to limit the control unit to structure to avoid the interpretation of the control unit being understood as functional terms.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Claim 11 is directed towards the control unit for a powertrain of a motor vehicle. The intended use of the control unit for the powertrain has no effect on the functional language used in the claim for the control unit, wherein the control unit is configured to carry out the method according to claim 1. As such, the claim itself is directed towards the control unit performing the single method step of determining a load distribution characteristic map. This causes the claim to be a single means for claim as the claimed invention is only directed to the control unit configured to carry out the step of determining.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the total efficiency" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what the limitation the total efficiency is meant to refer and if it is meant be the efficiency of the powertrain, the motor vehicle, the combined efficiency of the first and second axle efficiency characteristic maps, or some other part of the motor vehicle. For purposes of examination, the Examiner has interpreted the limitation to mean the total efficiency refers to the total efficiency of the powertrain.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claim 1, the claim recites determining a load distribution characteristic map that is based on a first efficiency characteristic map of the first drive machine and on a second efficiency characteristic map of the second drive machine.
The limitation of determining a load distribution characteristic map that is based on a first efficiency characteristic map of the first drive machine and on a second efficiency characteristic map of the second drive machine, as drafted, would under the broadest reasonable interpretation cover performance of the limitation in the mind. There is nothing in the claim that precludes the step from 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a powertrain of a motor vehicle, wherein the powertrain has at least two drive machines but the method steps do not control or otherwise interact with the additional element of the powertrain in any of its steps beyond simply saying the first and second efficiency maps are efficiency maps of the first and second drive machines. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the powertrain and the first and second drive machines do not impose any meaningful limits on practicing the abstract idea of the determination of the load characteristic map.  The claim is not patent eligible.
Regarding Claim 2, the claim further adds the limitation wherein the load distribution map is based on a first and a second axle efficiency characteristic map, wherein the first axle efficiency characteristic map is determined on the basis of the first efficiency characteristic map, and wherein the second axle efficiency characteristic map is determined on the basis of the second efficiency characteristic map. These limitations only further clarify the factors that should be taken into consideration when performing the abstract idea of determining the load distribution characteristic map 
Regarding claim 3, the claim further adds the limitation whereby the first and/or the second axle efficiency characteristic map is determined taking into account a gear ratio, a transmission loss, and/or a bearing loss. These limitations only further clarify the factors that should be taken into consideration when performing the abstract idea of determining the load distribution characteristic map and do not change any behavior of the claim beyond this. The claim does not add any limitations that would amount to significantly more than the abstract ideas stated in the rejection of claim 2.
Regarding claim 4, the claim further adds the limitation wherein the load distribution characteristic map is based on the calculation of linear combinations of the first axle efficiency characteristic map and the second axle efficiency characteristic map as a function of the drive torque of the first drive machine and of the second drive machine. These limitations only further specify the calculations that are to be performed for the abstract idea of determining the load distribution characteristic map and do not change any behavior of the claim beyond this. The claim does not add any limitations that would amount to significantly more than the abstract ideas stated in the rejection of claim 1. 
Regarding Claim 5, the claim further adds the limitation of determining linear combinations of the first axle efficiency characteristic map and the second axle efficiency characteristic map at which the total efficiency is at its maximum. This step, as drafted, would under its broadest reasonable interpretation cover performance of the limitation in the mind. For example, this determination of the linear combination where the total efficiency is at its maximum could be performed manually by a person using the first and second axle efficiency characteristic maps. The claim does not add any limitations that would amount to significantly more than the abstract ideas stated in the rejection of claim 4. 

Regarding Claim 7, the claim further adds the limitation wherein the load distribution characteristic map is determined for a plurality of prescribed torques and for a plurality of prescribed rotational speeds. These limitations only adds that the determination that could be performed in the mind occur for a variety of different conditions and would be abstract ideas for the same reason as discussed in the rejection of claim 1. The claim does not add any limitations that would amount to significantly more than the abstract ideas stated in the rejection of claim 1.
Regarding Claim 10, the claim further adds the limitation wherein the first efficiency characteristic map is determined by measuring the first drive machine, and/or the second efficiency characteristic map is determined by measuring the second drive machine. These limitations constitute the insignificant extra-solution of mere necessary data gathering and does not impose any meaningful limit on the abstract idea of determining the load distribution characteristic map. The claim does not add any limitations that would amount to significantly more than the abstract ideas stated in the rejection of claim 1.
	Regarding Claim 11, the claim further adds a control unit for a powertrain of a motor vehicle, and wherein the control unit is configured to carry out the method of claim 1. The claim only adds the additional element of a control unit to perform the method step of determining the load distribution characteristic map. The control unit is recited at a high level of generality as a single means claim performing the abstract idea of determining the load distribution characteristic map, as such, the claim 
	Regarding Claim 12, the claim is now directed to the powertrain of the motor vehicle while also adding the additional element of a control unit to perform the method of Claim 1. The additional element of the control unit is recited at a high level of generality as generic computer components of a microprocessor and memory and if a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the additional elements of the powertrain, motor vehicle, a first drive machine, and a second drive machine are all well-understood, routine, and conventional elements in the art. This view is supported by Par 2 in the background of the Applicant’s Specification, wherein the specification recites “Electric or else hybrid (motor) vehicles that have more than one traction motor or drive motor, for example, a front-wheel drive and a rear-wheel drive” as part of the background of the invention. This view is further supported by the primary reference Martin and its background in Par 3 which discloses a motor vehicle with a front axle driven by a first electric motor and a rear axle driven by a second electric motor. In addition, the abstract idea of determining the load distribution characteristic map is not applied in a practical application to any of the elements of the powertrain except for the generic computer components of the control unit. Due to this, the claim does not add any limitations that would amount to significantly more than the abstract ideas stated in the rejection of claim 1.
	Regarding Claim 13, the claim further adds the elements of a front axle and a rear axle, wherein the first drive machine is configured to power the front axle and the second drive machine is configured to power the rear axle. The additional elements of a front axle and a rear axle would be well understood, routine, and conventional elements in the art for similar reasons as those discussed for the 
	Regarding Claim 14, the claim further adds the additional elements of wherein the first drive machine is an electric machine and/or the second drive machine is an electric machine. The additional elements of the first and/or the second drive machine is an electric machines would be well understood, routine, and conventional elements in the art for similar reasons as those discussed for the additional elements of Claim 12 and do not impose any meaningful limits on practicing the abstract idea of determining the load distribution characteristic map and so would be rejected for similar reasons as those stated in the rejection of Claims 1 and 12. The claim does not add any limitations that would amount to significantly more than the abstract ideas stated in the rejection of Claim 13. 
	Regarding Claim 15, the claim further adds the additional element of a motor vehicle having the powertrain according to claim 12. This additional element of a motor vehicle having the powertrain would be a well understood, routine, and conventional element in the art for similar reasons as those discussed for the additional elements of Claim 12 and do not impose any meaningful limits on practicing the abstract idea of determining the load distribution characteristic map and so would be rejected for similar reasons as those stated in the rejection of Claims 1 and 12. The claim does not add any limitations that would amount to more than the abstract ideas stated in the rejection of Claim 12. 

Regarding Claims 8-9, it is noted in claim 8 that the claim recites the additional limitation of controlling the load distribution between the first drive machine and the second drive machine on the basis of the load distribution characteristic map. This appears to constitute a significant practical application wherein the abstract idea of determining the load distribution characteristic map is used in a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Martin (US Patent Application 2017/0050536), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Martin discloses:
A method for determining a load distribution in a powertrain of a motor vehicle, (Par 8 and 20)
whereby the powertrain has at least two drive machines, wherein the first drive machine is provided for a front-wheel drive
and the second drive machine is provided for a rear-wheel drive, (Par 48 and Fig. 3a)
wherein the method comprises: determining a load distribution characteristic map (Par 56-57 and 59-61)
that is based on a first efficiency characteristic map of the first drive machine and on a second efficiency characteristic map of the second drive machine. (Par 56-57, 59-61, and 64-67)

Regarding Claim 7:
Martin discloses, as shown in the rejection above, the limitations of claim 1.
Martin further discloses:
wherein the load distribution characteristic map is determined for a plurality of prescribed torques (Par 59-60)
and for a plurality of prescribed rotational speeds. (Par 59-60)

Regarding Claim 8:
Martin discloses, as shown in the rejection above, the limitations of claim 1.
Martin further discloses:
further comprising: controlling the load distribution between the first drive machine and the second drive machine on the basis of the load distribution characteristic map. (Par 56 and 87)

Regarding Claim 9:
Martin discloses, as shown in the rejection above, the limitations of claim 8.
Martin further discloses:
wherein the first drive machine and the second drive machine are controlled on the basis of the load distribution characteristic map. (Par 56 and 87)

Regarding Claim 11:
Martin discloses, as shown in the rejection above, the limitations of claim 1.
Martin further discloses:
A control unit (Control Unit: Par 24) for a powertrain (Drive Train: Par 20) of a motor vehicle (Vehicle: Par 44), (Par 20 and 24)
wherein the powertrain has at least two drive machines, wherein the first drive machine (Electric Propulsion Unit, EP: Fig. 3a) is provided for a front-wheel drive and the second drive machine (Electric Propulsion Unit, EP: Fig. 3a) is provided for a rear-wheel drive, (Par 48 Fig. 3a)
wherein the control unit is configured to carry out the method according to claim 1. (Par 24)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Application 2017/0050536) as applied to claim 1 above, and further in view of Moriya (US Patent Application 2018/0079415), as best understood by the Examiner.

Regarding Claim 2:
Martin discloses, as shown in the rejection above, the limitations of claim 1.
Martin does not appear to explicitly disclose:
wherein the load distribution characteristic map is based on a first and a second axle efficiency characteristic map, 
wherein the first axle efficiency characteristic map is determined on the basis of the first efficiency characteristic map, 
and wherein the second axle efficiency characteristic map is determined on the basis of the second efficiency characteristic map. 

Martin discloses the creation of a load distribution characteristic map based on a variety of different factors such as transmission efficiency, motor efficiency, and axle drag torque in Par 57. Similarly, Moriya teaches the creation of a combined loss map for the front axle and a combined loss map for the rear axle based on a variety of different factors in Par 57-59 that is used to determine the distribution of torque between front and rear motors.
As such, Moriya teaches;
wherein the load distribution characteristic map is based on a first and a second axle efficiency characteristic map
wherein the first axle efficiency characteristic map is determined on the basis of the first efficiency characteristic map, (Moriya: Par 57-59)
and wherein the second axle efficiency characteristic map is determined on the basis of the second efficiency characteristic map. (Moriya: Par 57-59)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the combine front and rear loss maps as taught by the method of Moriya to the method for creating a torque distribution characteristic map as taught by Martin. Both Martin and Moriya teach similar systems that distribute torque between a front and a rear electric machine and it would have been obvious to create a combined front and rear loss map as taught by Moriya to the method of Martin in order to improve both energy efficiency and driving stability. A person of ordinary skill in the art would have been motivated to combine the teachings of Martin and Moriya because of the motivation found in Par 10 of Moriya and would improve Martin by improving the energy efficiency and driving stability of the vehicle. 

Regarding Claim 3:
The combination of Martin and Moriya teaches, as shown in the rejection above, the limitations of claim 2.
Modified Martin further teaches:
whereby the first and/or the second axle efficiency characteristic map is determined taking into account a gear ratio, (Moriya: Par 57-59)
a transmission loss (Moriya: Par 57-59)

Regarding Claim 4:
Martin discloses, as shown in the rejection above, the limitations of claim 1.

the first axle efficiency characteristic map and the second axle efficiency characteristic map

Martin discloses the creation of a load distribution characteristic map based on a variety of different factors such as transmission efficiency, motor efficiency, and axle drag torque in Par 57. Similarly, Moriya teaches the creation of a combined loss map for the front axle and a combined loss map for the rear axle based on a variety of different factors in Par 57-59 that is used to determine the distribution of torque between front and rear motors.
As such, Moriya teaches;
the first axle efficiency characteristic map and the second axle efficiency characteristic map (Moriya: Par 57-63)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the combine front and rear loss maps as taught by the method of Moriya to the method for creating a torque distribution characteristic map as taught by Martin. Both Martin and Moriya teach similar systems that distribute torque between a front and a rear electric machine and it would have been obvious to create a combined front and rear loss map as taught by Moriya to the method of Martin in order to improve both energy efficiency and driving stability. A person of ordinary skill in the art would have been motivated to combine the teachings of Martin and Moriya because of the motivation found in Par 10 of Moriya and would improve Martin by improving the energy efficiency and driving stability of the vehicle. 
The combination of Martin and Moriya further teaches:
wherein the load distribution characteristic map is based on the calculation of linear combinations of the first axle efficiency characteristic map and the second axle efficiency characteristic map as a function of the drive torque of the first drive machine and of the second drive machine. (Martin: Par 59-60 and 64)

Regarding Claim 5:
The combination of Martin and Moriya teaches, as shown in the rejection above, the limitations of claim 4.
Modified Martin further teaches:
further comprising determining linear combinations of the first axle efficiency characteristic map and the second axle efficiency characteristic map at which the total efficiency is at its maximum. (Martin: Par 59-60 and 64)

Regarding Claim 6:
The combination of Martin and Moriya teaches, as shown in the rejection above, the limitations of claim 4.
Modified Martin further teaches:
wherein the linear combinations are determined for a plurality of prescribed rotational speeds. (Martin: Par 59-60 and 64)

Regarding Claim 10:
Martin discloses, as shown in the rejection above, the limitations of claim 1.
Martin does not appear to disclose:
wherein the first efficiency characteristic map is determined by measuring the first drive machine, and/or the second efficiency characteristic map is determined by measuring the second drive machine. 

Martin teaches the creation of the characteristic map for distributing torque in advance by performing calculation using suitable data in Par 61. Moriya teaches a similar method that calculates a front and a rear loss map using measured parameters for a variety of different motor speeds and torques.
As such, Moriya teaches:
wherein the first efficiency characteristic map is determined by measuring the first drive machine, and/or the second efficiency characteristic map is determined by measuring the second drive machine. (Moriya: Par 42, 51, 53, and 58)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the sensors and measurements to create the loss maps as taught by Moriya to the method for distributing torque as taught by Martin. Both Martin and Moriya teach similar systems that use loss and efficiency maps to distribute torque between front and rear electric motors and it would have been obvious to add the measurements to create the loss maps as taught by the method of Moriya to the method of Martin in order to improve both energy efficiency and driving stability. A person of ordinary skill in the art would have been motivated to combine the teachings of Martin and Moriya because of the motivation found in Par 10 of Moriya and would improve Martin by improving the energy efficiency and driving stability of the vehicle. 

Regarding Claim 12:
Martin discloses, as shown in the rejection above, the limitations of claim 1.
Martin further discloses:
A powertrain (Martin: Drive Train, Par 20) for a motor vehicle 
wherein the powertrain has at least two drive machines, wherein the first drive machine (Electric Propulsion Unit, EP: Fig. 3a) is provided for a front-wheel drive and the second drive machine (Electric Propulsion Unit, EP: Fig. 3a) is provided for a rear-wheel drive, (Martin: Par 48 and Fig. 3a)
and wherein the powertrain has a control unit that is configured to carry out the method according to claim 1. (Par 24)

Martin does not appear to explicitly disclose: 
The structure of a processor and memory of the control unit.

Martin teaches a general control unit that operates the electric motors based upon the characteristic map in Par 24. Moriya teaches a similar control unit that has the more detailed structure of an ECU with a CPU and memory that determines the target torque ratio in an electric vehicle in Par 45. 
As such, Moriya teaches: 
The structure of a processor and memory of the control unit. (Moriya: ECU 20, Fig. 2 and Par 45)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the specific structure of the ECU to determine the torque ratio as taught by Moriya to the system of Martin. Both Martin and Moriya teach distributing torque between a front and a rear electric machine of a vehicle and it would have been obvious to add the specific structure necessary to determine the torque ratio as taught by Moriya to Martin in order to improve both energy efficiency and driving stability. A person of ordinary skill in the art would have been motivated to combine the teachings of Martin and Moriya because of the motivation found in Par 10 of Moriya and would improve Martin by improving the energy efficiency and driving stability of the vehicle.


The combination of Martin and Moriya teaches, as shown in the rejection above, the limitations of claim 12.
Modified Martin further teaches:
further comprising a front axle (Martin: Front Axle Par 48 and Fig. 3a) and a rear axle (Martin: Rear Axle Par 48 and Fig. 3a), wherein the first drive machine is configured to power the front axle and the second drive machine is configured to power the rear axle. (Martin: Par 48 and Fig. 3a)

Regarding Claim 14:
The combination of Martin and Moriya teaches, as shown in the rejection above, the limitations of claim 13.
Modified Martin further teaches:
wherein the first drive machine is an electric machine and/or wherein the second drive machine is an electric machine. (Martin: Par 48 and Fig. 3a)

Regarding Claim 15:
The combination of Martin and Moriya teaches, as shown in the rejection above, the limitations of claim 12.
Modified Martin further teaches:
A motor vehicle (Martin: Vehicle, Par 44), having a powertrain (Martin: Drive Train, Par 20) according to claim 12. (Martin: Par 20 and 44)

Examiner’s Note
To aid in the compact prosecution of the cases it is noted that the additional limitation in claim 3 concerning the determination of the first and/or second axle efficiency map taking into account the bearing loss appears to be taught by the reference Pelletier (US 2014/0116793). Pelletier teaches in Par 4, 33, and 38 to take into account bearing losses when calculating the power requirements for a vehicle using an electric machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitano (US 2014/0018988) is pertinent because it teaches a method for the creation of an efficiency map for torque distribution in an electric vehicle.
Tang (US 2014/0257613) is pertinent because it teaches a control system for an all-wheel drive electric vehicle that optimizes torque distribution between a front and a rear electric motor.
Nagamori (US 8448542) is pertinent because it teaches a front and rear wheel drive electric vehicle that uses a front and a rear motor to provide the required torque for the system.
Gillespey (US 2017/0174097) is pertinent because it teaches a system and method for controlling a front and a rear electric machine to generate the required torque with minimum power losses.
Plianos (US 2019/0092188) is pertinent because it teaches a method and apparatus that distributes torque between a front and a rear electric machine to minimize total power loss.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday through Friday 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669